—Order, Surrogate’s Court, New York County (Renee Roth, S.), entered on or about January 20, 1998, which granted petitioner attorney’s application pursuant to SCPA 2110 for legal fees against respondent former client to the extent of awarding a fee of $40,000, unanimously affirmed, with costs.
Where an attorney is hired by a client who is both a cofiduciary and legatee of an estate, and performs services that benefit both the estate and the individual interests of the client, the Surrogate has jurisdiction, and indeed is in the best position, to parse the two types of services, and make an award against the client personally for the services that furthered only the client’s interests as either a legatee or as a challenged cofiduciary whose conduct was found to be against the interests of the estate and resulted in his removal (NY Const, art VI, § 12 [d]; see, Rosenman & Colin v Winston, 205 AD2d 451). Upon review of the record, the $40,000 award is an accurate assessment of the reasonable value of the services performed by petitioner for respondent as either a legatee or challenged cofiduciary. We have considered respondent’s other arguments and find them to be unavailing. Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.